 184DECISIONSOF NATIONALLABOR RELATIONS BOARDPhilips Industrial Components, Inc.andJay F. Terry.Case 25-CA-3724DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNOn January 6, 1971, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledcase, finding that the Respondent had not engaged incertain unfair labor practices alleged in the complaint,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed timely exceptionsto the Trial Examiner's Decision and a supporting briefand the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearings and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.Frank W. Luther and Jay F. Terry on or about October 28,1969, and employee David F. Seymoure on or about October29, 1969, because said employees formed, joined, and assistedthe Union, sought to bargain collectively through representa-tives of their choosing, and engaged in other concerted activi-ties for the purposes of collective bargaining and othermutual aid and protection.Pursuant to notice, a hearing was held in Albion, Indiana,on July 22 and 23, 1970, before me, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. TheGeneral Counsel and the Respondent appeared by counseland were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence uponthe issues. Counsel for the General Counsel and for the Re-spondent have submitted briefs which have been duly consid-ered.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Philips Industrial Components, Inc., anOhio corporation with its principal office and place of busi-ness in Albion, Indiana, is engaged in the manufacture, sale,and distribution of undercarriage parts for mobile homes andrelated products. During the year preceding the issuance ofthe complaint, the Respondent in the course and conduct ofits business purchased, transferred, and procured delivery toitsAlbion, Ohio plant goods and materials of a value exceed-ing $50,000 which were transported to said plant directlyfrom States other than the State of Indiana. During the sameyear, the Respondent manufactured, sold, and distributedproducts of a value in excess of $50,000 which were shippedfrom said plant directly to States other than the State ofIndiana.I find that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the policiesof the Act to entertain jurisdiction of this case.H. THE LABOR ORGANIZATION INVOLVEDTeamsters Local No. 364 International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica (herein called the Union) is a labor organizationwithin themeaningof the Act.'Respondent's exceptions directed to the credibility resolution of theTrial Examiner are without merit.The Board will not overrule the TrialExaminer's resolutions as to credibility unless a clear preponderance of allrelevant evidence convinces us that they are incorrect.On the entire record,such a conclusion is not warranted.Standard Dry Wall Products, Inc.,91NLRB544, enfd.188 F.2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW,, Trial Examiner: The com-plaint as amended at the hearing alleges, but the answer ofthe Respondent denies, that the Respondent, Philips Indus-trial Components, Inc., has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (3) and 2(6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, 73 Stat. 519 (herein called the Act),by Supervisor Dwight Busche's interrogating employees con-cerning their membership and activities in Teamsters LocalNo. 364, International Brotherhood of Teamsters, Chau-ffeurs, Warehousemen and Helpers of America (herein calledtheUnion), and by Respondent's discharging employees190 NLRB No. 35III.THE UNFAIR LABOR PRACTICESA. IntroductionIn October 1969' the Respondent's plant in Albion, a townwith a population of about 1,500, had about 85 employees onits payroll.Beginningin the middle of September and for thenext 4 to 6 weeks, truckdrivers Jay Terry and Frank Lutherhad frequent discussion at their homes and whenever theymet at the plant and at eating places along the road about thepossibility of getting a union to represent them and otheremployees at the plant. They also had individual conversa-tions concerning this possibility, both in the plant and on theloading dock, with about 20 other employees, including theRespondent's 2 other truckdrivers, 2 of the shipping depart-ment employees and a number of the women productionemployees. There is no evidence that any of these conversa-tions took place in view or within the hearing of any of theRespondent's managerial or supervisory employees.'All material events occurred in 1969. PHILIPS INDUSTRIAL COMPONENTSIn late October,truckdriver Terry telephoned ClarenceCarbett,the Union's business representative in South Bend,and asked Carbett how he could get the Union in to representemployees at the Respondent's plant.Carbett suggested thatTerry get either signed Union application cards or a petitionto show the number of employees who were interested. Ac-cordingly,on Sunday evening,October 26,Terry had hismother prepare a letter to the Union stating that the truck-drivers,shipping,receiving,and dockworkers of the Re-spondent who were to sign the letter wanted representationby the Union.That same night,Terry and Luther signed theletter,procured the signatures of the two other truckdnvers,and by telephoning forklift drivers David Seymoure andSteve Ott(after first getting Ott's number by telephone fromreceiving clerk James Hile without telling Hile why theywanted it),arranged to get Seymoure's and Ott's signatures(which they did) early the next morning on the Court HouseSquare in Albion before they went to work.With six signa-tures on the letter to the Union,Terry and Luther mailed theletter to the Union at noon on Monday,October 27.On Tuesday,October 28,the Respondent discharged Terryand Luther and on Thursday,October 30,itdischargedSeymoure, telling the men as each was discharged that he wasbeing discharged for violation of a company rule or rules, i.e.,in Terry's case for carrying a loaded gun in the cab of histruck, in Luther's case for insubordination,and in Seymou-re's case for tardiness and absenteeism.The General Counsel contends that the three men wereactually discharged by the Respondent because of their unionactivity and that the grounds assigned for the discharges bythe Respondent were mere pretexts.He attempts to supportthis contention in part by arguing that the Respondent'sknowledge of the men's union activity leading up to, andincluding,their signing and mailing of the letter to the Union,must be inferred from the smallness of the Respondent's plantand from Luther's testimony that on Monday morning, Octo-ber 27,Hile,whom Terry, Luther, and Seymoure testifiedthey regarded as a foreman or supervisor, asked Lutherwhether Luther and Terry had gotten in touch with Ott theprevious night and why they had wanted Ott's telephonenumber;that Luther replied that they had contacted Ottconcerning a union but he wanted it kept quiet"because Idon't want to lose my job over this";and that Hile then saidhe understood and wanted"to be left clear out of it. I don'twant to have anything to do with it at all." But, upon myconsideration of the evidence, I reject these arguments con-cerning the Respondent's possible knowledge of the men'sunion activities.Despite the small size of the plant,the em-ployee' activity was not so open nor widespread by the timeof the discharges as to warrant the conclusion that the Re-spondent knew of it.As to Hile's status,I find (upon consider-ation of the three dischargees'testimony and the testimonyof Hile and Plant Manager Carl Burchett) that at the time ofthe October discharges Hile was merely a receiving and in-spection clerk working under Shipping and Receiving Fore-man Dwight Busche, that he was not then a supervisor withinthe meaningof the Act,and that he was only later promotedto the foremanship in December when Busche became a pro-duction foreman.The mere facts that Hile had substituted forBusche for brief periods when Busche was not at the plant (asLuther and Seymoure testified)and that he occasionally gaveinstructions to forklift drivers as to the placement of materials(as Seymoure and Hile both testified),were not sufficient tomake him a supervisor.For the frequency and duration ofBusche's absences are not shown by the evidence,and it ap-pears from Hile's credible testimony that the instructions hegave to the forklift drivers were routine and that even without185his instructions the drivers knew where they were to place thematerials.Several of the General Counsel'switnesses also testifiedthat either at the time of the discharges or thereafter one ofanother of the Respondent's supervisors or representativesmade statements admitting or at least intimating that theRespondent knew of the three men's union activity and thatthis activity had motivated the Respondent in dischargingthem.In each case,the supervisor or representative denied inhis testimony that he had made the statement attributed tohim. But the conflicting evidence as to such statements is sointertwined with the discharges that it can be convenientlyand intelligently evaluated only in connection with the cir-cumstances of each of the discharges and the ultimate ques-tion of whether the grounds given by the Respondent for thedischarge were so patently false and pretextual as to warrantan inference not only of the Respondent's knowledge of themen's union activity but also of the fact that the Respondentdischarged them because of it.B.The Dischargeof Jay TerryJay Terry was employed by the Respondent as a truck-driver and worked under Dwight Busche, the Respondent'sshipping and receiving foreman from March 1969 until hisdischarge by Plant Manager Carl Burchett on October 28,1969.For some time before his discharge,Terry kept a loadedrevolver in the cab of his truck and had told Foreman Buschethat he was doing so because of the rough neighborhood ofa Detroit plant where he and the other truckdrivers some-times made deliveries at night.Among the general plant ruleswhich the Respondent had delivered to its employees whenthey were hired and had also posted on its bulletin board wasa Rule D-7 providing that"Firearms and other weapons areprohibited in the plant at all times" and prescribing dischargefor a violation of the Rule. Busche waited at least a week ortwo before reporting to Plant Manager Burchett on Tuesdaymorning,October 28, that Terryhad told him he was carry-ing a gun in his truck.On Burchett's instructions,Busche andanother supervisor checked Terry's cab and,upon finding therevolver there,they brought Terry to Burchett at the truck.Upon being asked by Burchett,Terry admitted that he hada revolver in the cab. Thereupon Burchett told Terry he wasdischarged for a violation of Company Rule D-7.In spite of the agreement of the General Counsel's and theRespondent's witnesses on this overall general account of thedischarge,their testimony was in conflict as to a number ofimportant additional elements.Terrytestified that he had not received a copy of the plantRules and first learned of Rule D-7 when Burchett read it tohim at the time of his discharge;that he had been carryingthe gun at least 2 or 3 months before his discharge and duringthis time had never removed it from the cab;that he hadspoken to Foreman Busche twice about it,once before andonce after he started carrying the gun;that on the first occa-sion,Busche had said he did not blame Terry and would alsocarry a gun; that when on the second occasion 2 or 3 weekslater Terry told Busche he had started carrying the gun,Busche said he should never bring it into the plant and Terryassured him he would keep it in the cab and lock the cab; thatwhen Manager Burchett read him Rule D-7 on October 28,Terry protested that he had not violated the Rule since he hadnever had the gun "in the plant";and that, as Terry wasremoving his personal gear from the cab immediately after hisdischarge,Foreman Busche said to him"that he knew thatthere was more to [the discharge] than just the revolver, buthe wasn't at liberty to say more than this." 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe General Counsel also introduced the testimony oftruckdriverWilliam Dalton and Charles Paduano, a laterapplicant for employment, to prove that after both Terry'sand truckdriver Frank Luther's discharges on October 28,Foreman Busche in effect suggested to Dalton and "Person-nelManager" Don McClure intimated to Paduano that thetwo men had been discharged for their Union activities. Dal-ton, who had signed the Union letter on October 26 but hadtold no one that he had done so, testified that a month afterTerry's discharge, Foreman Busche told him that he knewthe identity of the six men, including Dalton, who had signedthe paper "concerning the union." Charles Paduano testifiedthat, hearing of Luther's discharge, he applied 'fora truck-driver's job, filled out a job application and was interviewedin the Respondent's plant office by "the personnelmanager"who (as counsel stipulated at the hearing) was IndustrialEngineer Don McClure; that in his application Paduano saidhe expected "union scale"; that McClure told him what theRespondent's pay rate was and asked Paduano if he knewanyone who worked for the Respondent; that Paduano said,"Yes, Frank Luther but I understand he got fired"; thatMcClure said "yes"; that McClure also said that "There willbe times that you will have to runa little illegallog-wise butwe don't expect you to kill yourself"; that McClure also said,"that there were some men talking about the union and theyweren't ready for a union"; that McClure said Paduano couldreport to work the next morning, but when Paduano sug-gested thatMcClure might want to investigate him first,McClure agreed and said he would call Mrs. Paduano if theRespondent decided to hire him. Paduano was not hired.In their testimony, Busche and Burchett contradicted Ter-ry's and Dalton's testimony on the points just summarizedand McClure gave a completely different version of his jobinterview of Paduano.Thus Foreman Busche testified that Terry had spoken tohim about carrying the gun only once, and that this was notmore than 2 weeks before the discharge; that Busche did nottellTerry either that he too would carry a gun or that Terryshould not bring it into the plant; that, although Busche knewof Rule D-7 at the time, he did not say anything to Terry norreport the matter to Manager Burchettsince"he thought[Terry] was more or less joking with me because you don'tthink of anybody going around carrying a gun with himordinarily"; that, about a week later when one of the trucksleft for Detroit on October 28, Busche "got to thinking aboutwhat might happen ... if a guy really had a gun in his truck;you know, freak accidents ... that couldarise... and Ithought I better check into the situation, and that is when Iwent to Mr. Burchett and reported Terry's statement aboutthe gun"; and that Busche did not say to Terry as the latterwas taking his personal gear from the truck after the dis-charge, that there was more to the discharge than just therevolver but Busche was not at liberty to discuss it.As to his later conversation with truckdriver Dalton, Bus-che denied that he had told Dalton he knew that Terry,Dalton, or any of the other employees had signed the Unionletter of "petition." In a completely different version of hisconversation with Dalton, he testified that Dalton had beenabsent from work several days before he quit in January 1970and that, during his absence, the personnel manager ofanother employer had notified the Respondent Dalton hadapplied for a job there, stating that he was leaving the Re-spondent "because we were going to terminate him on ac-count of union"; that after Busche left word at Dalton's homethat he wanted to see him, Dalton came into the Respond-ent's plant; that Busche asked him why he had said he wasgoing to be fired because of union activity; that Dalton said"that since Frank [Luther] and Jay [Terry] got fired for sign-ing this petition that he was going to get fired"; that Buschetold Dalton that Luther and Terry "were not fired because ofany petition that they had signed ... and that [Busche knew]nothing of this;" and that when Dalton said he too had signedthe "petition," and "if he had to do it over again he wouldstill sign it," Busche told him "that was up to him but becausehe had signed a petition would not jeopardize his job."Manager Burchett who discharged Terry also denied thecritical elements of Terry's testimony. Burchett testified thathe acted as he did because Foreman Busche told him onOctober 28 that Busche had been told by Terry a week or soearlier that Terry had a gun in his truck; that Burchett didnot know at the time of Terry's or Luther's union activities;and that when he told Terry on October 28 that he wasdischarged because of a plant ruleagainst firearms,Terry didnot dispute the application of the rule to him because he hadthe gun in his truck and not "in the plant."Finally, Industrial Engineer McClure denied the materialsubstance of Paduano's testimony concerning their conversa-tion when Paduano applied for a truckdriver's job. He tes-tified that Paduano asked him merely whether the Respond-ent had a union and paid unionscale; that McClure answeredboth questions in the negative; and that, although Paduanoreferred to the fact that he knew Luther had been dischargedand therefore thought there was a job opening, Paduano didnot ask why Luther had been discharged and McClure didnot say that there had been union activities. McClure alsodenied Paduano's testimony that he told Paduano that therewould be times when he would be expected "to run a littleillegal log-wise" but would not be expected to kill himself.Instead McClure testified that Paduano asked him "what ourattitude was on running legal, and my answer was as to allapplications of this type that we expected to run according tothe law."Upon my appraisal of thewitnessesand a consideration ofthe substance of their testimony, I cannot say that the tes-timony of the General Counsel's witnesses preponderates andwarrants findings in accordance therewith. I therefore acceptthe denials and explanations given by Busche, Burchett, andMcClure. I find as they testified that Terry was discharged forcarrying a revolver in the cab of his truck and that neitherBusche nor McClure made any statements which would haveindicated that the discharge actually was for union activity.Moreover, I reach this conclusions despite Busche's delay ofa week or so in reporting Terry to Burchett and the fact thatin discharging Terry, Manager Burchett referred him to RuleD-7 prohibiting firearms "in the plant." In situations of thekind presented in this case, we must recognize that we aredealing with the actions and testimony of average, everydaypeople whose reactions and mode of statement should berealistically appraised in the light of circumstances in the caseand not, with our benefit of leisurely hindsight, in accordancewith too nice a standard of reasonableness or aptness of ex-pression. It therefore appears to me to be plausible that, asBusche testified, he at first thought Terry "was more or lessjoking with me because you don't think of anybody goingaround carrying a gun with him ordinarily," and that it wasonly upon later reflection that he realized Terry might not bejoking and reported the matter to Manager Burchett.Manager Burchett's reliance upon Rule D-7 for the dis-charge, too, does not obscure the fact that Terry had beenadmittedly carrying the gun in his truck and that this was theample reason for which Burchett actually discharged him.Whether the cab of the truck constituted part of the "plant,"the term used in the rule,seemstome to be immaterial.Accordingly, I conclude that Terry was discharged for carry-ing a gun inhis truck and not for his union activity. I recom-mend the dismissal of the allegation of the complaint that his PHILIPS INDUSTRIAL COMPONENTSdischarge was discriminatory and a violation of Sections8(a)(3) and (1) of the Act.Finally, I have accepted Foreman Busche's denial and re-jected truckdriverWilliam Dalton's testimony that Buschetold him he knew that Dalton and the five other employeeshad signed the union letter of October 26. Since this was theonly evidence that the General Counsel produced to supportthe allegation of the complaint that the Respondent interro-gated employees concerning their union membership and ac-tivities and thereby independently violated Section 8(a)(1) ofthe Act, I also dismiss this allegation of the complaint.C. The Discharge of Frank LutherFrank Luther was also a truckdriver who worked underForeman Busche from the time of his hire in May 1969 untilhis discharge by Manager Burchett on October 28, 1969, thesame morning Burchett discharged Terry.At midnight on Wednesday, October 15, Luther had re-turned from a 400-mile round trip to Detroit and, on tele-phoning Busche at his home at 1 a.m., was told by Busche hewas to take a 45-mile trip to Defiance that morning. But, onhis reporting at the plant that Thursday morning and beingtold by Busche that he was again to make a trip to Detroit,he told Busche he was not "feeling up to par" and went home.After Luther left the plant for his home, Busche said to oneof the forklift drivers on the dock that Luther "should befired, that he didn't appear [to Busche] to be sick from thetone he used when he said he was going home.... "At or about 4 p.m., Luther telephoned Busche, said he wasfeeling better, and received his assignments for the nextmorning, Friday, October 17. Accordingly, Luther reportedfor work that Friday morning at 7 o'clock but on his arrivalthe dock workers suggested that he wait for Busche becausethey said they had heard Busche say he was going to sendLuther home again.Luther waited for Busche. When Busche came in at 8o'clock that Friday morning of October 17, Luther repeatedto him what the dock workers had told him. He also toldBusche that he could get Busche discharged for having theRespondent's drivers "run illegal"; that he knew from help-ing the other drivers prepare their logs that their logs werenot kept correctly and that Respondent's drivers were run-ning more hours than the ICC regulations permitted; that hecould report this to the ICC; and that he would not falsify hisown records "any more."2 Busche thereupon asked Lutherfor the keys to his truck but Luther had left them in the truck.Leaving Luther, Busche went into the office. A little later,both Luther and Busche were called into the office by OfficeManager Holland, who was Busche's superior but a subordi-nate of Plant Manager Burchett. Luther repeated to Hollandhis accusation that the Respondent was working its driversmore "than what the ICC permits" and Holland said that theRespondent "wanted him to run the truck operation legallyand [that] that is the way it would be run." Although Lutherin his testimony said he did not think there was any referencein this conversation with Holland to his having said he couldget Busche discharged for "runningillegal," I credit the tes-timony of Busche and find that Luther admitted to Hollandthat he had made this statement or threat, and apologized forhaving made it, saying that he had "family troubles at homeand ... just blew his top." I also find, as Busche testified, thatHolland had thereupon "advised Luther to be more cautiousin the future while talking to [Busche] about company poli-cies ... and getting [Busche] fired."'According to Luther's and Busche's testimony,this was the substanceof Luther's statements to Busche.187For the next week and up to and including the additionalworkday of Monday, October 27, Luther received his usualdriving assignments. Then on Tuesday, the 28th, he was dis-charged by Manager Burchett.In the meantime, Busche had asked Burchett whether hehad authority to fire a truckdriver and, upon Burchett's ask-ing "Why?", Busche had told Burchett of his argument withLuther on October 17. Busche testified he thought he had thisconversation with Burchett on the morning of October 28,immediately after Burchett had discharged Terry. But Bur-chett testified, and I credit his testimony as more reliable, thathe thus learned on Friday, October 24 of Luther's threateningto have Busche discharged for "illegal running," and that,being concerned about such a serious accusation involvingthe Respondent, he first asked Office Manager Holland thatday about the legality of the Respondent's driving operationsand, although assured by Holland that the operations werelegal, he nevertheless asked Holland to check the regularityof the drivers' logs. On Monday or Tuesday, October 27 or28,Holland reported to Burchett that there were no ir-regularities in the logs.On Tuesday morning, October 28, Manager Burchett hadForeman Busche bring Luther into the office. In answer toBurchett's questions, Luther admitted that he had refused totake the Detroit run, that he had had an argument withBusche, that he had told Busche he could have Busche firedfor having the Respondent's drivers run illegally, and that he(Luther) knew of this because the other drivers had asked himto check their logs and he had seen the logs on Busche's desk.Burchett asked Luther why he did not make the Detroit run.Luther said he was feeling a little sick and did not haveenough hours left to make the run under ICC regulations, butBusche said he had enough hours. Burchett asked Buschewhether Busche had asked any driver "to run illegal" andwhether his log sheets were "legal." Busche answered the firstquestion in the negative and the second in the affirmative.Burchett then had Luther step out into the lobby of the officeand recalled him only after telling Office Manager Hollandand Busche who were in the office at the time that Hollandmust back up Busche in dealing with the drivers, and that hehad to take action with respect to Luther in order to preventthe recurrence of the type of threats and accusations whichhad been made by Luther and which were violative of threeof the Respondent's rules. Luther was thereupon recalledfrom the lobby and Burchett told him that he had no choicebut to discharge him and to ask him to leave the plant aftergetting his personal belongings, because of three violations ofthe plant rules. At Luther's request, Burchett showed him acopy of the rules and referred him to Rule E-3 which pro-vided for discharge upon the first instance of an employee'sinsubordination or refusal to obey a supervisor's orders,' andalso to Rule E-7 which provided for a reprimand with a 3-daylayoff and then for discharge, upon the first and second in-stances of an employee's threatening, intimidating, coercing,or interfering with other employees or supervisors at anytime."''It appears from a copy of the plant rules which is in evidence that thestatement of each of the rules was followed by either a "(1)," a "(2)," or a"(3)" to indicate whether an initial infraction of the rule would normallyresult, respectively, in a warning, a reprimand with a 3-day layoff, or adischarge. Appendage of a "(1)" or "(2)" to a rule indicated that repetitionsof the violation would result in the next heavier penalty or penalties in theabove sequence.These findings as to the conversation on October 28, in which ManagerBurchett discharged Luther, are based upon the substance of the consistenttestimony of Burchett and Foreman Busche as well as upon the provisionsof the plant rules to which Burchett referred Luther's testimony, althoughnot given in such detail, is for the most part not inconsistent with these(Cont.) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDLike Terry, Luther testified that immediately after his dis-charge, when Busche drove him into town to pick up his car,Busche said to him he was sorry Luther had been fired andthat "it really is more than your insubordination" that wasresponsible for the discharge. But, as in the case of Terry,Busche in his testimony denied that he had made any remarkto Luther about the discharge when he took Luther intotown. I credit Busche's denial.Upon the foregoing facts, found upon consideration of therelevant evidence, I conclude that there is no basis in therecord for believing that Foreman Busche, Manager Bur-chett, or any other representative of the Respondent knew ofLuther'sUnion activity nor therefore that Burchett dis-charged him because of that activity. In addition to creditingBusche's denial of Luther's testimony that Busche told Lu-ther there was more than "insubordination" behind Luther'sdischarge, I have in my consideration of the circumstances ofTerry's discharge also credited Busche's and PersonnelManager McClure's denials of the testimony of Terry, Dal-ton, and Paduano upon which General Counsel relies to showstatements by these representatives of the Respondent in-dicating the Respondent's knowledge of Terry's and Luther'sunion activity as being the reason for their discharges. Fi-nally, the circumstances of Luther's discharge support bothBusche's and Burchett's testimony to the effect that Burchettdischarged Luther, not for any known or suspected Unionactivity on his part, but solely for his insubordination inrefusing to take the Detroit run on October 15 and his threat-ening 2 days later to bring about Foreman Busche's dischargeby accusing Busche and the Respondent of requiring Lutherand the other drivers to "run" in excess of the hours permit-ted by ICC regulations. I do not regard Busche's waiting fora week before bringing this insubordination to Manager Bur-chett's attention as raising any real doubt that Luther wasthen discharged by Burchett solely for this reason. For Bus-che had reported his unpleasant conversation with Lutherimmediately to Office Manager Holland without Holland'sdoing anything about it, and then, apparently still rankledand concerned about Luther's serious accusation and chal-lenge of his authority as foreman and the legality of theRespondent's driving operations, he understandably also re-ported the incident to Burchett, who as plant manager wasthe Respondent's highest local representative responsible forall the operations at the plant. There is no evidence that eitherBusche or Burchett had in the meantime learned of Luther'sUnion activity. Accordingly, I conclude that, as Burchett andBusche testified, Burchett discharged Luther not for any Un-ion activity but solely because of his insubordination and theaccusation he had made about the "illegality" of the Re-findings. Luther testified that Burchett referred to "my misunderstanding ora little argument I had with Dwight Busche" and told Luther "that I wasterminated as of that time ... for insubordination, and he cited a plant rule,Ibelieve it was 7 ... and that they couldn't have such goings on, and thatIhad done a good job for them but they just couldn't have it go on, thereforeIwas terminated." On cross-examination, Luther testified that he also be-lieved Burchett said something about Busche's having told Burchett thatLuther had checked the other drivers' logs and found they were not fillingthem out correctly, and that he (Luther) had not denied having done so. Inonly one respect did Luther's testimony appear to be in conflict with Bur-chett's testimony as to the grounds given by Burchett for the discharge. ThusLuther testified that Burchett showed him Rule "7," that he asked Burchettwhat the "(2)" appearing after the rule "stood for," and Burchett said "thatwas the penalty for the infraction that I committed but [that] he had discre-tion in the matter." From this it would appear that Luther intended to implyin his testimony (contrary to Burchett's testimony which I have alreadycredited in the text) that Burchett did not refer him to Rule E-3 whichcarried an initial penalty of discharge, but only to Rule E-7, to which the"(2)" was appended as an indication that normallyan initialviolation wouldresultonly in a reprimand with a 3-day layoff. (See fn.3, supra.)spondent's trucking operations. I therefore dismiss the allega-tion of the complaint that the Respondent discharged Lutherbecause of his Union activity and thereby committed an un-fair labor practice within the meaning of Section 8(a)(3) and(1) of the Act.D. The Discharge of David SeymoureDavid Seymoure was employed by the Respondent duringhis college vacation in the summer of 1968 and then, oncompleting college, from June 1, 1969, until his discharge onOctober 30, 1969. In this last period of employment he firstworked until August as a machine operator and from Augustuntil his discharge as a forklift operator under Foreman Bus-che. On October 30, under circumstances which will be con-sidered in detail, he was given the following discharge noticeby Foreman Busche and Superintendent Hiner: "This is adischarge notice for his attendance and tardyness. Thismonth he has been absent 3 times and tardy 6 times afterbeing warned several times. He has not corrected this. Alsohe has failed to call and report to us of his reason for hisabsence and tardyness."The Respondent asserts that its action in thus dischargingSeymoure was based upon his violation of the following plantrules applying to each of its employees:A. Attendance and Attention to Work1:Be on the job every scheduled working day. (1)2:Report for work on time. (1)3: If absent for a justifiable reason, notify the person-nel office immediately. Delay can be serious, particularlyif there is absence for three consecutive work days with-out notification followed by failure to report on thefourth work day. (Automatic removal from payroll as"Quit-without notice.)'The evidence shows that during his brief employmentSeymoure had had difficulties with the Respondent becauseon three occasions he did not report for work on a workingday and was frequently late for work. In June or July 1969,while he was a machine operator, an unexpected delay ingetting contact lenses, without which he could not see, causedhim to miss work on a Monday and Tuesday. Although hetold an office girl over the telephone that he would not be into work, he was discharged that Wednesday. But on Friday,after he explained what had happened, Superintendent Hinerreinstated him. On the second occasion of his being absentfrom work, in the beginning of October 1969, he received awritten notice and warning dated October 8 (which he ac-knowledged with his signature on the notice) for "not work-ing on a scheduled working day and not calling in [as requiredby] rule A-1." His third absence from work occurred onOctober 30, was the occasion for his discharge for tardinessand absence without notification, and followed a number ofrecent instances of his being late for work.The background of Seymoure's tardiness is clear from theevidence. From his testimony as well as the evidence gener-ally, it appears that he was frequently late for work. AsSeymoure himself testified, "I guess you would call it I justhad trouble obeying the alarm clock." Oral warnings weregiven him repeatedly and about a week and a half before hisdischarge (according to Seymoure's testimony), ForemanBusche gave him a written warning (which Seymoure ac-knowledged with his signature) to the effect that "This noticeisbeing written after having been orally warned about histardyness. Dave has been late for work six times so far thismonth. If you are late one more time I [will give] you thesecond reprimand with three day layoff. Rule A-2." And yet,'Sec fn.3, supra. PHILIPS INDUSTRIAL COMPONENTS189during the 8 working days of the next week and a half, up toand including Wednesday, October 29, Seymoure's timecardsshow that he was again late four times.Seymoure,as a singerwith a college group, has profes-sional aspirations. To further them, on Tuesday evening, Oc-tober 28, he drove to Chicago (roughly 200milesfrom Al-bion), and visited two or three night clubs until 2 or 3 a.m.He reported late for workthe next morning,Wednesday, the29th, and when asked why he was late, he told ForemanBusche that he had visited a Chicago night club the previousnight to meet some people in connection with a singing careerand that he had left Chicago too late for him to drive all theway back and get to work on time.Seymoure then worked until his regular quitting time of3:30 that afternoon, the 29th. During that evening he wasdriving his car when he had a three-car accident in which heand his passenger, Jay Terry (who had been discharged theday before), were injured. Terry was taken to the hospital inGoshen. Seymoure, although he had several ribs cracked andreceived scrapes and bruises of his nose, elbows, and knees,was not hospitalized. While Seymoure was in a police car atthe scene of the accident, Steve Ott, another of the Respond-ent's forklift drivers, came by and Seymoure asked him to tellForeman Busche, Superintendent Hiner, and Plant ManagerBurchett that he would not be in to work the next day becausehe had been hurt and did not know whether the doctor wouldhospitalize him. Ott promised to relay this message. At. 12:30a.m., Seymoure saw a doctor who told him to stay in bed fora few days until the extent of his injuries could be determined.Seymoure did not report for work the next day, Thursday,the 30th. Ott apparently did not give Seymoure'smessage toBusche.b Seymoure was awakened at 11 a.m. by Frank Luther(who had been discharged 2 days before this) and Seymoureand Luther drove to the Goshen hospital where they visitedTerry. They returned to Albion about 3 or 3:30 p.m., whenSeymoure's mother, a school teacher, insisted on driving himfirst to a doctor for a further checkup and then took him outto the Respondent's plant where they arrived about 4 or 4:30p.m., and thus either a half hour or an hour after Seymoure'sshiftwas over.In the meantime, according to Foreman Busche's tes-timony which I credit, Busche had decided about noontimeto discharge Seymoure for his repeated tardiness and hisfailure to report for work that day without having called in.Furthermore, I credit Busche's testimony that he had pre-pared the discharge notice which has already been quoted atlength before Seymoure finally came in to the plant at 4 or4:30.Seymoure told Busche that he had been in a wreck andasked whether Ott had told Busche who he would not be into work. Busche denied having received any such messageand after getting the prepared discharge notice from theoffice, gave it to Seymoure and asked him to sign it. Seymoureat first refused to do so and asked to see the plant rules.Busche got Superintendent Hiner and, although still protest-ing, Seymoure then signed the notice.The General Counsel contends that Busche thus dis-charged Seymoure because of his union activity and not be-cause of his tardiness nor his absence from work on October30. In part, he relies upon Seymoure's uncontroverted tes-timony that about 6 weeks before his discharge he askedBusche how conditions would be under a union; that Buschesaid he did not like unions; that Seymoure asked what wouldhappen to men who joined a union; and that Busche repliedthat in his opinion the Company would have to fire them. TheGeneral Counsel, relying upon a literal construction of theplant rules,also arguesthat Seymoure's tardiness and absencefrom work without calling in were apparently not the actualreasons for his discharge since Seymoure was not given asecond notice with a 3-day layoff either for tardiness or fornot giving the Respondent notice of his failure to report towork on October 30.But neither of these arguments presents a sufficient groundfor a finding under the circumstances of the case that theRespondent in fact discharged Seymoure for union activity.For there is no persuasive evidence in the record that eitherBusche or any of the Respondent's other representativeslearned of the activity of Seymoure, Terry, or Luther in theirattempt to secure representation by the Union, and, as in thecases of Terry and Luther, the question presented by theevidence is whether Seymoure's discharge for tardiness andhis absence from work on October 30 was so patently pretex-tual as to provide an inference that, in fact, Busche knew ofSeymoure's involvement in the union activity and that it wasfor this reason that he was actually discharged. On this point,the evidence necessary for the support of the General Coun-sel's position is clearly inadequate since the grounds assertedby the Respondent for Seymoure's discharge are ample andclear. Seymoure had in fact been frequently late for workthroughout his brief employment. In the first part of Octoberalone he had been late and orally reprimanded six times andhad been finally given a written warning a week and a halfbefore his discharge. In the following week he was again latefour more times and on the last occasion, October 29, he hadgiven Busche the irritating explanation that he had been toa Chicago nightclub until 2 or 3 that morning. As Buschetestified, this would normally have resulted in his being givena reprimand and a 3-day layoff the next day, October 30. Buton October 30, he did not report to work and, although hevisited his friend, Terry, in the hospital, he made no directattempt to notify Busche of his automobile accident but, ashe told Busche late that afternoon, he relied upon Ott to tellBusche and Ott had not done so. Moreover, Seymoure's Oc-tober 30th absence was his second absence from work withoutcalling in.All in all, the Respondent had been extremelypatient with Seymoure and its eventual decision to dischargehim for tardiness and absence from work without calling inis credible. Under these circumstances, it would be unrealisticto attribute any significance to the Respondent's failure toobserve, precisely and literally, the provision of the plantrules with respect to the number ofwrittennotices an em-ployee might normally expect to receive before being dis-charged.Upon these considerations, I conclude that the Respondentdischarged David Seymoure, not for any union activity on hispart, but because of his repeated tardiness and his failure toreport for work without giving prior notice, all of whichconstituted violations of the plant rules and good and suffi-cient causefor his discharge.E. Summary of Conclusions and RecommendationIn sum,upon the facts shown by the credible evidence, Iconclude that, contrary to the allegations of the complaint,the Respondent discharged Jay Terry, Frank Luther, andDavid Seymoure for good cause and not because of any unionactivity on their part. I also conclude that the evidence doesnot support the further allegation of the complaint that theRespondent interrogated employees concerning their unionmembership and activities and thereby violated Section8(a)(1) of the Act.IBusche denied having received the message and Ott didnot testifyAccordingly,I recommend the following: 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that the complaint herein be, and the same ishereby,dismissed in its entirety.